Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,582,349.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the patent recites a system comprising all of the elements recited in the device claimed in claims 10-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 10, 13, 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0053104 (Qiao et al.) in view of 2019/0159238 (Kim et al.).
As to claim 10, Qiao teaches a system (114, fig 23), comprising: 
one or more memories; and one or more processors communicatively coupled to the one or more memories (see paragraphs 199-201), configured to: 
send a message to a destination user (110, fig 23) device via a particular device (112, fig 23) (NEF sends device trigger request to wireless device via the AMF, see paragraph 178); 
receive, from the particular device, a response message, indicating that the destination user device received the message, after sending the message to the destination user device (NEF receives a response from wireless device indicating that the wireless device received the request, see paragraph 178); and 
send, based on the response message, an update message indicating that the destination user device received the message (NEF sends the response to application server 115, see paragraph 178).
What is lacking from Qiao is and before receiving a delivery message from the destination user device.
In analogous art, Kim teaches the use of NACK and ACKS between a network and user device such that a received message that is not properly decoded is responded to with a NACK that triggers the message to be resent until an ACK is received (see Kim, paragraph 249). In combination with Qiao this would render a first NACK (~response message) being received and forwarded to the application server before a subsequent ACK (~delivery) is received later on.
It would have been obvious to one of ordinary skill in the arts at the time of the invention to combine these teachings of Kim into Qiao so as to ensure proper reception of messages.
As to claim 1, the system cited in the rejection of claim 10 performs all of the steps recited in the method of claim 1.
As to claim 16, the system cited in the rejection of claim 10 comprises a non-transitory computer-readable medium storing instructions (see paragraph 199-201 of Qiao), the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to performs all of the steps recited in the method of claim 1.
As to claim 2, Qiao further teaches wherein the particular device is an access and mobility management function device (see figure 23, AMF).
As to claim 3, Qiao further teaches wherein the one or more devices include a network exposure function device (NEF) (see figure 23, NEF).
As to claim 6, Qiao further teaches wherein the update message is sent to an application network device (see figure 23, Application).
As to claims 7, 13, and 19, Qiao in view of the cited teachings of Kim further teach wherein the one or more processors are further configured to: receive, from the particular device, the delivery message, wherein the delivery message indicates that the destination user device received the message (Kim’s cited teachings teaches ACK and NACKS depending on whether a received message is successfully decoded, see Kim, paragraph 249. The NACK that is sent in response to the transmission of the message would indicate that the message was received but not successfully decoded, and this NACK would be forwarded to the NEF via the AMF [~particular device] of Qiao).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to combine these teachings of Kim into Qiao so as to ensure proper reception of messages.
As to claims 8, 14, and 20, Qiao in view of the cited teachings of Kim further teach wherein the one or more processors are further configured to: send, to an application network device and after sending the update message, a notification message indicating that the destination user device successfully received and decoded the message (Kim’s cited teachings teaches ACK and NACKS depending on whether a received message is successfully decoded, see Kim, paragraph 249. The ACK that is sent in response to the retransmission of the message would indicate that the message was successfully received and decoded, and this ACK would be forwarded to the Application Server of Qiao).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to combine these teachings of Kim into Qiao so as to ensure proper reception of messages.
Claims 4, 5, 9, 11, 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0053104 (Qiao et al.) in view of 2019/0159238 (Kim et al.) as applied to claims 1 and 10 above, and further in view of US 2013/0080553 (Rosen et al.).
As to claims 4, 11 and 17, what is further lacking from wherein the one or more processors are further configured to: convert the message from a first format to a second format before sending the message to the destination user device.
In analogous art, Rosen teaches a network converting the format of a message before sending it to an end recipient device (capabilities of devices may be stored in database 26 and obtained by system such that a message sent in one format by sender may be converted to a second format used by the recipient, see Rosen paragraphs 103, 109 and 112-114).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Rosen into Qiao so as to ensure optimal formatting of messages.
As to claims 5, 12 and 18, what is further lacking from wherein the message is converted based on information indicating that the destination user device is capable of receiving messages that conform to the second format.
.
In analogous art, Rosen teaches a network converting the format of a message before sending it to an end recipient device based on capability information associated with the end recipient device (capabilities of devices may be stored in database 26 and obtained by system such that a message sent in one format by sender may be converted to a second format used by the recipient, see Rosen paragraphs 103, 109 and 112-114).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Rosen into Qiao so as to ensure optimal formatting of messages.
As to claims 9 and 15, what is further lacking from wherein the one or more processors are further configured to: determine, based on a list of a plurality of user devices, a reachability of the destination user device, wherein the message is sent to the destination user device based on the reachability of the destination user device.
In analogous art, Rosen teaches a network checking the availability of an end recipient device before sending a message (availability indications for one or more devices for one or more subscribers obtained by system and are used to send messages, see paragraph 110).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Rosen into Qiao so as to ensure minimal transmission loss of messages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641                                                                                                                                                                                                        n